Case 4:19-cv-04682 Document 56-2 Filed on 01/15/21 in TXSD Page 1 of 4




              EXHIBIT B
Case 4:19-cv-04682 Document 56-2 Filed on 01/15/21 in TXSD Page 2 of 4
                                                           Nachaiya Kama                                                     Pagess 1..4
                                                              Page 1                                                                  Page 3
 ·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT                     ·1· · · · · · ·I, TAYE J. KRUSLESKI, a Certified Shorthand
 · · · · · · · · FOR THE SOUTHERN DISTRICT OF TEXAS                     ·2· ·Reporter in and for the State of Texas, certify:
 ·2· · · · · · · · · · · ·HOUSTON DIVISION
 ·3· ·NACHAIYA KAMA,· · · · · · )                                       ·3· · · · · · ·That I appeared remotely via LegalView on
 · · · · · · · · · · · · · · · ·)                                       ·4· ·January 5, 2021, to report the oral Zoom and videotaped
 ·4· · · · Plaintiff,· · · · · ·)
                                                                        ·5· ·deposition of NACHAIYA KAMA pursuant to Notice,
 · · · · · · · · · · · · · · · ·)
 ·5· ·VS.· · · · · · · · · · · ·) C.A. NO. 4:19-CV-4682                 ·6· ·scheduled for 9:30 a.m.
 · · · · · · · · · · · · · · · ·)                                       ·7· · · · · · ·That by 10:00 a.m., NACHAIYA KAMA had not
 ·6· ·TIRR MEMORIAL HERMANN,· · )
                                                                        ·8· ·appeared for her deposition.· Present for the deposition
 · · · · · · · · · · · · · · · ·)
 ·7· · · · Defendant.· · · · · ·)                                       ·9· ·was Ms. Kelly Edwards and Mr. Michael Wilson, for the
 ·8                                                                     10· ·Defendant.
 ·9· · · · · · · ·*********************************
 · · · · · · · · · ·CERTIFICATE OF NONAPPEARANCE
                                                                        11· · · · · · ·I further certify that I am neither employed
 10· · · · · · · · · FOR THE ZOOM DEPOSITION OF                         12· ·by nor related to any attorney or party in this matter
 · · · · · · · · · · · · · NACHAIYA KAMA                                13· ·and have no interest, financial or otherwise, in its
 11· · · · · · · · · · · ·January 5, 2021
 · · · · · · · · ·*********************************                     14· ·outcome.
 12                                                                     15
 13                                                                     16· · · · · · · · · · · · · * * * * *
 14
 15                                                                     17
 16                                                                     18
 17                                                                     19
 18
 19· · · · · · · · · · · · ·Reported by:· Taye J. Krusleski, CSR, CLR   20
 · · · · · · · · · · · · · · · ·Job No.· 772435                         21
 20
                                                                        22
 21
 22                                                                     23
 23                                                                     24
 24
                                                                        25
 25
                                                              Page 2                                                                  Page 4
 ·1· · · · · · · · · · A P P E A R A N C E S                            ·1· · · · · · ·Given under my hand and seal of office on this
 ·2                                                                     ·2· ·the 11th day of January, 2021
 ·3· ·FOR THE DEFENDANT:                                                ·3
 ·4· · · · Ms. Kelly Edwards                                            ·4· · · · · · · · · · · · · · ·Taxable Cost____________________
 · · · · · Mr. Michael Wilson                                           ·5· · · · · · · · · · · · · · ·Paid by_________________________
 ·5· · · · LITTLER MENDELSON                                            ·6
 · · · · · 1301 McKinney Street, Suite 1900                             ·7
 ·6· · · · Houston, Texas· 77010                                        ·8· · · · · · · · · · ·__________________________________
 · · · · · Phone:· 713.951.9400                                         · · · · · · · · · · · ·TAYE J. KRUSLESKI, Texas CSR 4405
 ·7· · · · Fax:· 713.951.9212                                           ·9· · · · · · · · · · ·My Commission Expires 04/30/22
 · · · · · E-mail:· kedwards@littler.com                                · · · · · · · · · · · ·Lexitas
 ·8· · · · E-mail:· miwilson@littler.com                                10· · · · · · · · · · ·Firm Registration No. 95
 ·9                                                                     · · · · · · · · · · · ·13101 Northwest Freeway, Suite 210
 10· · · · · · · · · · · · · * * * * *                                  11· · · · · · · · · · ·Houston, Texas· 77040
 11                                                                     · · · · · · · · · · · ·Phone:· 888.893.3767
 12                                                                     12
 13                                                                     13
 14                                                                     14· · · ·Job No. 772435
 15                                                                     15
 16                                                                     16
 17                                                                     17
 18                                                                     18
 19                                                                     19
 20                                                                     20
 21                                                                     21
 22                                                                     22
 23                                                                     23
 24                                                                     24
 25                                                                     25

888-893-3767
www.lexitaslegal.com                                                                                                                           YVer1f
Case 4:19-cv-04682 Document 56-2 Filed on 01/15/21 in TXSD Page 3 of 4
                                   Nachaiya Kama             s Index: 04/30/22..Michael
                                                       Firm 4:10
                 0                        A
                                                       Freeway 4:10
  04/30/22 4:9              a.m. 3:6,7
                                                                     H
                            appeared 3:3,8
                 1
                            attorney 3:12              hand 4:1
  10:00 3:7                                            HERMANN 1:6
                                          C
  11th 4:2                                             Houston 1:2 2:6 4:11
  1900 2:5                  C.A. 1:5
                                                                     I
                            CERTIFICATE 1:9
                 2
                            Certified 3:1              interest 3:13
  2021 1:11 3:4 4:2         certify 3:2,11
                                                                     J
  210 4:10                  CLR 1:19
                            Commission 4:9             January 1:11 3:4 4:2
                 4
                            Cost 4:4                   Job 1:19 4:14
  4405 4:8                  COURT 1:1
                                                                     K
  4:19-CV-4682 1:5          CSR 1:19 4:8
                                                       KAMA 1:3,10 3:5,7
                 5                        D
                                                       kedwards@littler.com
                            day 4:2                     2:7
  5 1:11 3:4
                            Defendant 1:7 2:3 3:10     Kelly 2:4 3:9
                 7          deposition 1:10 3:5,8      Krusleski 1:19 3:1 4:8

  713.951.9212 2:7          DISTRICT 1:1
                                                                     L
  713.951.9400 2:6          DIVISION 1:2
                                                       Legalview 3:3
  77010 2:6
                                          E            Lexitas 4:9
  77040 4:11
                            E-MAIL 2:7,8               LITTLER 2:5
  772435 1:19 4:14
                            Edwards 2:4 3:9
                                                                     M
                 8          employed 3:11
                            Expires 4:9                matter 3:12
  888.893.3767 4:11
                                                       Mckinney 2:5
                 9                        F            MEMORIAL 1:6

                            Fax 2:7                    MENDELSON 2:5
  95 4:10
                            financial 3:13             Michael 2:4 3:9
  9:30 3:6


888-893-3767
www.lexitaslegal.com
Case 4:19-cv-04682 Document 56-2 Filed on 01/15/21 in TXSD Page 4 of 4
                                   Nachaiya Kama        s Index: miwilson@littler.com..Zoom
  miwilson@littler.com 2:8   SOUTHERN 1:1
                             State 3:2
                  N
                             STATES 1:1
  NACHAIYA 1:3,10 3:5,7      Street 2:5
  NONAPPEARANCE 1:9          Suite 2:5 4:10
  Northwest 4:10
                                           T
  Notice 3:5
                             Taxable 4:4
                  O
                             Taye 1:19 3:1 4:8
  office 4:1                 Texas 1:1 2:6 3:2 4:8,11
  oral 3:4                   TIRR 1:6
  outcome 3:14
                                           U
                  P
                             UNITED 1:1
  Paid 4:5
                                           W
  party 3:12
  Phone 2:6 4:11             Wilson 2:4 3:9
  Plaintiff 1:4
                                           Z
  Present 3:8
  pursuant 3:5               Zoom 1:10 3:4

                  R

  Registration 4:10
  related 3:12
  remotely 3:3
  report 3:4
  Reported 1:19
  Reporter 3:2

                  S

  scheduled 3:6
  seal 4:1
  Shorthand 3:1



888-893-3767
www.lexitaslegal.com
